Exhibit 10.1

STARWOOD WAYPOINT RESIDENTIAL TRUST
EQUITY PLAN

AMENDMENT TO PERFORMANCE SHARE AWARD AGREEMENT


THIS AMENDMENT TO PERFORMANCE SHARE AWARD AGREEMENT (this “Amendment”), dated as
of August 9, 2017 (the “Effective Date”), is made by and between Starwood
Waypoint Homes, a Maryland real estate investment trust (the “Company”), and [•]
(the “Grantee”).

WHEREAS, the Company previously adopted the Starwood Waypoint Residential Trust
Equity Plan (the “Plan”), pursuant to which the Company may grant to the Grantee
restricted share units, the payment of which may be subject to performance
vesting and forfeiture conditions (“Performance Shares”);

WHEREAS, on February 2, 2017, the Company granted Performance Shares to the
Grantee pursuant to a Performance Share Award Agreement (the “Award Agreement”).

WHEREAS, the Company desires to amend the Award Agreement as provided for
herein.

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

Section 1.Amendment of Award Agreement

Section 2(d)(iv) of the Award Agreement is hereby amended to read as follows:

(iv)Notwithstanding the foregoing, if a Change of Control occurs, then any as
yet unvested Performance Shares credited to the Grantee’s account hereunder
shall become immediately vested, payable and free of transfer restrictions in
accordance with the following: (a) the shares that will vest as a result of the
NOI Growth Performance Factor and the Absolute Shareholder Return Performance
Factor shall be based upon the Company’s actual performance as of the Change of
Control relative to the respective performance levels set forth above, provided,
that such performance levels shall be pro rated according to that portion of the
Performance Period that will have elapsed as of the Change of Control (for
example, if the Change of Control were December 31 of the second year of the
Performance Period, the NOI Growth threshold performance would be 6%, the NOI
Growth Target Performance would be 8% and the NOI Growth Maximum Performance
would be 10%); and (b) the shares that will vest as a result of the Index
Shareholder Return Performance Factor shall be based upon the Company’s actual
performance as of the consummation of the Change of Control relative to the
respective performance level set forth above.  In each case, in the event of
vesting under such conditions, such payment shall be made or deemed made
immediately preceding and effective upon the occurrence of such Change of
Control.

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

Section 2.Miscellaneous

(a)Entire Agreement.  The Award Agreement, as amended by this Amendment, and the
Plan contain the entire agreement and understanding of the parties hereto with
respect to the subject matter contained herein and therein and supersede all
prior communications, representations and negotiations in respect thereto.

(b)Counterparts.  This Amendment to the Award Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, this Amendment to the Award Agreement has been executed and
delivered by the parties hereto, and shall be effective, as of the Effective
Date.

STARWOOD WAYPOINT HOMES

By:  
Name:  
Title:  

GRANTEE

Name:  

 

 

 